Judgment, Supreme Court, New York County (Alfred Donati, J.), rendered January 17, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). We see no reason to disturb the jury’s credibility determinations. The discrepancy between the arresting police officer’s description of the cocaine recovered from defendant and the form of the cocaine that was received in evidence at trial did not render the cocaine inadmissible. The People’s evidence established a complete chain of custody, and the discrepancy went to the weight of the evidence, not its admissibility (see, People v Sarmiento, 168 AD2d 328, affd 77 NY2d 976).
The sentence was not based on any inappropriate factors or mistaken information, and we do not perceive any abuse of sentencing discretion. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.